CONFESSION OF ERROR

PER CURIAM.
Based upon the confession of error by both parties in this cause, as reflected by the “Stipulation” entered into by counsel for both parties, the Amended Final Judgment entered by the trial court on October 24, 1996, is reversed. The reasons for the confessions of error entered by both parties are that (1) the trial court reversibly erred by refusing to utilize Florida child support guidelines when calculating a modification of child support, and (2) the trial court reversibly erred by failing to make a factual finding on the record or in the final judgment as to the parties’ actual income or imputed income when calculating child support, and (3) the trial court reversibly erred by failing to address the issue of, and to factor into the final judgment, the appellant’s two minor children adopted by the appellant subsequent to the birth of the three minor children born during the marriage of the appellant and the appel-lee.
Accordingly, the said judgment is reversed and this cause is remanded for a new hearing on the Former-Wife’s Petition for Modification of Child Support.
Reversed and remanded.